Citation Nr: 1017482	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  05-22 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim of entitlement to service connection for 
gastroesophageal reflux disease (GERD).

2.  Whether new and material evidence was received to reopen 
a claim of entitlement to service connection for chronic 
obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for GERD, to include as 
due to an undiagnosed illness.

4.  Entitlement to service connection for COPD, to include as 
due to an undiagnosed illness.

5.  Entitlement to service connection for a chronic 
disability manifested by right hip pain, to include as due to 
an undiagnosed illness.

6.  Entitlement to service connection for a chronic 
disability manifested by left hip pain, to include as due to 
an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to August 
1979 and from November 1990 to September 1991.  She served in 
Southwest Asia from January 1991 to August 1991.  She also 
had periods of reserve component service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama.  In February 2010, the Veteran testified 
at a personal hearing before the undersigned Acting Veterans 
Law Judge.  A copy of the transcript of that hearing is of 
record.  

The claims of service connection for GERD, COPD, and right 
and left hip disabilities are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence received since a June 2000 rating decision 
is new and when considered with previous evidence of record 
relates to an unestablished fact necessary to substantiate 
the claim of entitlement to service connection for GERD.  

2.  The evidence received since a May 2001 rating decision is 
new and when considered with previous evidence of record 
relates to an unestablished fact necessary to substantiate 
the claim of entitlement to service connection for COPD.


CONCLUSIONS OF LAW

1.  New and material evidence was received sufficient to 
reopen the claim of entitlement to service connection for 
GERD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

2.  New and material evidence was received sufficient to 
reopen the claim of entitlement to service connection for 
COPD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court"), in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), held that the VCAA notice requirements applied to 
all elements of a claim.  The Board notes that the 
applications to reopen the claims of entitlement to service 
connection for GERD and COPD are being reopened for the 
reasons explained below.  Therefore, any defects in VCAA 
notice and development as to reopening is harmless error.

New and Material Evidence Claims

The Veteran and her representative contend that the 
claimant's chronic cough was caused by her GERD and/or COPD 
and these disabilities were caused by her military service in 
the Persian Gulf.  It is requested that the Veteran be 
afforded the benefit of the doubt. 

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board is required to give consideration 
to all of the evidence received since the most recent final 
denial of these claims in light of the totality of the 
record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

In this regard, subsequent to final rating decisions which 
denied entitlement to service connection for GERD in June 
2000 and COPD in May2001 the RO received a March 2009 private 
medical opinion from Dr. G.F.S. stating that the Veteran's 
GERD and COPD did not exist prior to her service in Southwest 
Asia from January 1991 to August 1991 and were caused by 
service.  He referred to specific medical reports in support 
of his opinion that the Veteran's GERD and COPD were onset 
during active service.

The Board finds that this opinion, the credibility of which 
must be presumed, provides competent evidence that the 
Veteran's disabilities were caused by her service in the 
Persian Gulf.  See 38 C.F.R. § 3.303 (2009); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred therein).

Therefore, the Board finds that the additional evidence is 
both new and material as defined by regulation.  38 C.F.R. 
§ 3.156(a).  The claims are reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).


ORDER

The claim for entitlement to service connection for GERD is 
reopened.

The claim for entitlement to service connection for COPD is 
reopened.


REMAND

As to claims for entitlement to service connection for GERD 
and COPD, to include as due to an undiagnosed illness, the 
Board notes that Dr. G.F.S. found that a review of the 
Veteran's medical history indicated that her GERD and COPD 
were caused by her service in the Persian Gulf.  An October 
2008 VA examiner, however, after a review of the record and 
an examination of the Veteran found that her cough, which may 
not be respiratory in nature, was less likely than not caused 
by active service. 

Initially, the Board notes that, while the October 2008 VA 
examiner provided his opinion after a review of the record on 
appeal, that record at that time did not include the March 
2009 private medical opinion.  See Green v. Derwinski, 
1 Vet. App. 121 (1991) (holding that governing regulations 
provide that VA's duty to assist includes conducting a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior examinations and 
treatment).  Therefore, given the need to reconcile these 
conflicting medical opinions, the Board finds that a remand 
is required to obtain a clarifying opinion as to the origins 
of any GERD or COPD.  

As to the claims of service connection for chronic 
disabilities manifested by right and left hip pain, to 
include as due to an undiagnosed illness, the Board notes 
that Dr. S. also reported in his March 2009 letter that a May 
1991 radiological examination of the Veteran revealed 
degenerative changes in her hips.  The Board notes that the 
available record includes a May 1999 VA chest computerized 
tomography (CT) that has, hand-written underneath the typed 
impression, the words degenerative changes of the hips and a 
January 2001 bone density study that revealed reduced bone 
density in the left hip, the record does not include a 
May 1991 radiological examination.  Moreover, a review of the 
record on appeal does not reveal any other in-service or 
post-service medical record providing a diagnosis of a 
chronic disability of the right or left hip.  

The Board acknowledges that the Veteran is competent to give 
evidence about what she experienced; for example, she is 
competent to discuss her current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
She is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (2006), has held that the lay evidence presented by a 
veteran concerning the continuity of symptoms after service 
may generally be considered credible and ultimately 
competent, regardless of a lack of contemporaneous medical 
evidence.  Therefore, the Board finds that a remand for a VA 
examination is required to obtain a medical opinion as to the 
nature and etiology of the Veteran's hip pain.  

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  After obtaining an authorization from 
the Veteran, the RO/AMC should contact 
Dr. G.F.S. and request that he verify the 
date of the documents he relied upon in 
his March 2009 opinion and that he 
provide VA a copy of the Veteran's 
pertinent treatment records.  All actions 
to obtain the requested information 
should be documented fully in the claims 
file.

2.  After undertaking the above 
development to the extent possible, the 
Veteran should be scheduled for a VA 
examination by an appropriate 
gastrointestinal disorders specialist.  
The examiner should be provided with the 
claims folders.  All indicated tests and 
studies are to be performed.  After a 
review of the record on appeal and an 
examination of the Veteran, the examiner 
should provide explicit responses to the 
following questions:

(a) Is it as likely as not that the 
Veteran's chronic cough was caused 
or aggravated by her GERD?

(b) Is it as likely as not that the 
Veteran's GERD, including any 
residual cough, was caused or 
aggravated by her military service 
including her service in Southwest 
Asia from January 1991 to August 
1991?

Note 1:  In providing answers to these 
questions, the examiner should comment on 
the October 2008 VA examiner's opinion, 
to include a possible psychiatric 
component, and the March 2009 private 
medical opinion regarding the origin of 
the Veteran's disability. 

Note 2:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

3.  After undertaking the above 
development to the extent possible, the 
Veteran should be scheduled for a VA 
examination by an appropriate respiratory 
disorders specialist.  The examiner 
should be provided with the claims 
folders.  All indicated tests and studies 
are to be performed.  After a review of 
the record on appeal and an examination 
of the Veteran, the examiner should 
provide explicit responses to the 
following question:

(a) Is it as likely as not that the 
Veteran's chronic cough was caused 
or aggravated by her COPD?

(b) Is it as likely as not that the 
Veteran's COPD, including any 
residual cough, was caused or 
aggravated by her military service 
including her service in Southwest 
Asia from January 1991 to August 
1991?

Note 1:  In providing answers to these 
questions, the examiner should comment on 
the October 2008 VA examiner's opinion, 
to include a possible psychiatric 
component, and the March 2009 private 
medical opinion regarding the origin of 
the Veteran's disability.

Note 2:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

4.  Thereafter, the AMC/RO should review 
these examination reports and reconcile 
the provided opinions.  Any necessary 
clarifying medical opinions should be 
obtained.

5.  The Veteran should be scheduled for a 
VA orthopedic examination.  The examiner 
should be provided with the claims 
folders.  All indicated tests and studies 
are to be performed.  After a review of 
the record on appeal and an examination 
of the Veteran, the examiner should 
provide explicit responses to the 
following questions:

(a) Is it at least as likely as not 
that the Veteran has objective 
evidence of a chronic disability 
manifested by right and/or left hip 
pain? 

(b)  If her right and/or left hip 
pain is associated with a known 
clinical diagnosis, is it as likely 
as not that it was caused or 
aggravated by her military service 
or manifested to a compensable 
degree in the first post-service 
year following her separation from 
her second period of active duty in 
September 1991?

Note 1:  In providing an answer to these 
questions the examiner should comment on 
the May 1999 CT examination report and 
the January 2001 bone density study.

(c)  If her right and/or left hip 
pain cannot be associated with a 
known clinical diagnosis, specify 
whether the Veteran has objective 
indications of a chronic disability 
resulting from an illness manifested 
by right and/or left hip pain as 
established by history, physical 
examination, and laboratory tests, 
that have either (1) existed for 6 
months or more, or (2) exhibited 
intermittent episodes of improvement 
and worsening over a 6-month period.  

Note 2: The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

Note 3: The term "aggravation" is 
defined for legal purposes as a chronic 
worsening of the underlying condition, as 
opposed to a temporary flare-up of 
symptoms.  

6.  The AMC/RO should thereafter 
readjudicate the claims.  If any claim 
remains denied, the AMC/RO should issue 
a supplemental statement of the case to 
the Veteran and she should be given an 
opportunity to respond before the 
appeal is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


